
	
		II
		110th CONGRESS
		1st Session
		S. 534
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2007
			Mr. Biden introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To bring the FBI to full strength to carry out its
		  mission.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Full-Strength Bureau Initiative
			 Act of 2007 or the FBI Act of 2007.
		2.FindingsCongress finds the following:
			(1)Throughout its
			 history, the FBI has been an integral part of anticrime investigatory efforts
			 in the United States.
			(2)Since September
			 11, 2001, the FBI has lost substantial capacity and willingness to fight
			 violent crime.
			(3)The FBI has
			 reduced the goal of combating crime to number 8 of its top 10
			 priorities.
			(4)To meet its
			 primary goal of combating terrorism, the FBI has reprogrammed nearly 1,000
			 agents from crime to counterterrorism cases since September 11, 2001.
			(5)While this
			 reprogramming of agents to counterterrorism is necessary and proper, it has had
			 the unintended consequence of precluding the FBI from adequately and
			 satisfactorily discharging its traditional anticrime efforts.
			(6)The FBI’s shift
			 to counterterrorism has reduced the Bureau’s involvement in traditional crime
			 investigations, including—
				(A)fewer agents to
			 the successful High Intensity Drug Trafficking Area (HIDTA) task forces;
				(B)fewer violent
			 crime cases, as the Bureau has reduced the number of agents committed to
			 Federal-State-local task forces like Safe Streets and Violent
			 Crime Task Forces; and
				(C)fewer agents
			 handling bank robbery and white collar crimes, which involve technical areas of
			 investigative expertise that State and locals often lack.
				(7)In testimony
			 before the Committee on the Judiciary of the Senate, FBI Director Bob Mueller
			 stated that the shortfall of agents has required difficult choices in
			 determining how to most effectively use the available agents.
			(8)This
			 reprogramming has occurred at the same time that Federal assistance for State
			 and local law enforcement has been decimated, including the elimination of the
			 Office of Community Oriented Policing Services hiring program and substantial
			 cuts to the Edward Byrne Memorial Justice Assistance Grant Program under part E
			 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3750 et seq.).
			(9)Local police
			 officials have decried this approach, and the results are becoming apparent,
			 with the largest crime increase in 15 years according the 2005 Uniform Crime
			 Reports.
			(10)The preliminary
			 Uniform Crime Reports for 2006, reported in December, have shown further
			 increases in violent crime across the Nation.
			(11)The FBI’s
			 traditional anticrime investigations complement and assist investigations by
			 State and local law enforcement around the country.
			(12)Through task
			 forces and other more informal assistance, the FBI over the years has brought
			 an invaluable expertise and resources to help state and local law enforcement
			 in combating traditional criminal enterprises.
			(13)Even when
			 factoring in assistance local law enforcement has received from the Department
			 of Homeland Security, the International Association of Chiefs of Police has
			 stated, “combined, the proposed FY 2006 funding level for DoJ/DHS law
			 enforcement assistance programs is $2.158 B. This is a reduction of $1.467 B or
			 40 percent from the combined FY 2005 level of $3.625 B. It represents a
			 decrease in $2.55 B or 54 percent from FY 2004.”.
			(14)The FBI has the
			 ability and the mandate to focus both on countering terrorist plots and
			 fighting traditional crime.
			(15)There does not
			 need to be a trade-off between crime and terrorism, but this can only happen if
			 the FBI is given the manpower to be able to do both.
			3.Authorization
			 for more agentsThere are
			 authorized to be appropriated $160,000,000 for each of the fiscal years 2008
			 through 2012 to fund 1,000 Federal Bureau of Investigation field agents in
			 addition to the number of Federal Bureau of Investigation field agents serving
			 on the date of enactment of this Act.
		
